GROOMS, District Judge,
dissenting:
I have carefully reviewed the decision and findings of the trial court, our decision reversing that court, and the Supreme Court’s decision in Pullman-Standard v. Swint, 456 U.S. 273, 102 S.Ct. 1781, 72 L.Ed.2d 66, and the briefs of the parties filed since the reversal by the Supreme Court. Our decision was reversed and remanded in the light of Swint. The holding in Swint, as I analyze it — as applied to our decision, is that we erroneously exercised the function of the trial court in making independent findings on the issue of the purpose and intent to discriminate, contrary to Rule 52, which provides that the findings of fact by the trial court “shall not be set aside unless clearly erroneous.”
As held in Swint, we are confronted with the trial court’s findings of fact and should not substitute our own. The following language of the Court appears to me as determinative of the issue.
“[Hjere the District Court was not faulted for misunderstanding or applying an erroneous definition of intentional discrimination. It was reversed for arriving at what the Court of Appeals thought was an erroneous finding as to whether the differential impact of the seniority system reflected an intent to discriminate on account of race. That question, as. we see it, is a pure question of fact, subject to Rule 52’s clearly erroneous standard. It is not a question of law and not a mixed question of law and fact.
*1135"... [W]e have little doubt about the factual nature of § 703(h)’s requirement that a seniority system be free of an intent to discriminate. [Emphasis supplied]
“. .. As § 703(h) was construed in Teamsters, there must be a finding of actual intent to discriminate on racial grounds on the part of those who negotiated or maintained the system. That finding appears to us to be a pure question of fact. “. .. [U]nder § 703(h) discriminatory intent is a finding of fact to be made by the trial court; it is not a question of law and not a mixed question of law and fact of the kind that in some cases may allow an appellate court to review the facts to see if they satisfy some legal concept of discriminatory intent.... [A] court of appeals may only reverse a district court’s finding on discriminatory intent if it concludes that the finding is clearly erroneous under Rule 52(a). Insofar as the Fifth Circuit assumed otherwise, it erred. “. .. [W]hether an ultimate fact or not, discriminatory intent under § 703(h) is a factual matter subject to the clearly erroneous standard of Rule 52.
After lengthy and detailed findings the court below found and concluded that the seniority system at U.S. Pipe “was negotiated and has been maintained free of any purpose of racial discrimination,” and that, with the exception relating to the transfer of certain jobs in 1950 between seniority units, the system has been “bona fide;” that the difference in terms, conditions, or privileges of employment resulting thereunder have not been “the result of an intention to discriminate because of race or color Jt
I am of the opinion that the trial court’s conclusions find ample support in the record and that under the teaching of Swint this eleven year old case should not be remanded for a retrial of fact and for additional findings already tried and found by the trial court; that our judgment should be vacated and the decision of the District Court affirmed.
I therefore respectfully dissent from the decision to remand.